305 S.W.3d 496 (2010)
STATE of Missouri, Respondent,
v.
Christopher ROBERTS, Appellant.
No. ED 92184.
Missouri Court of Appeals, Eastern District, Division One.
March 2, 2010.
Amy Meyers, Brentwood, MO, for appellant.
Shaun Mackelprang, Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
A jury convicted the appellant, Christopher Roberts, of two counts of possession of a controlled substance pursuant to section 195.202 RSMo (2000)[1]. The trial court sentenced him to 12 years of imprisonment. He now appeals.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  All statutory references are to RSMo (2000), unless otherwise indicated.